—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of burglary in the second degree (Penal Law § 140.25 [2]) and unauthorized use of a motor vehicle in the first degree (Penal Law § 165.08), defendant contends that the prosecutor improperly cross-examined a defense witness by using a confidential presentence investigation report. That contention is not preserved for our review by defendant’s general objection to two questions (see, People v Brailsford, 106 AD2d 648, 649; see also, People v Pobliner, 32 NY2d 356, 366, rearg denied 33 NY2d 657, cert denied 416 US 905), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We have reviewed defendant’s remaining contentions raised in the pro se supplemental brief. Defendant’s challenge to the sufficiency of the evidence is not preserved for our review (see, People v Gray, 86 NY2d 10, 19). Were we to reach the merits, we would conclude that the evidence is legally sufficient (see, People v Williams, 84 NY2d 925, 926). We further conclude that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Genesee County Court, Noonan, J. — Burglary, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Callahan, JJ.